DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 04/26/2021. Claim(s) 1 is currently amended, claims 2-3 are cancelled and claims 4-14 are previously presented. Accordingly, Claims 1 and 4-14 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 04/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,688,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a spectacle lens manufacturing system as instantly claimed is that the prior art  Meschenmoser (US 2015/0115486 - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, fails to teach or suggest spectacle lens manufacturing system comprises contour shape data acquisition means configured to obtain contour shape data indicating a spectacle lens contour shape, wherein only a portion of the inner surface of the side peripheral lens mold is defined by the curable fluid resin, and has a shape defined according to the contour shape data.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 4-14, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743